Citation Nr: 0534801	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  04-07 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from November 1956 to 
November 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO), which denied the benefit sought on 
appeal.   

In May 2004, the veteran testified at a hearing at the RO 
before the undersigned.


FINDING OF FACT

Giving the veteran the benefit of the doubt, the objective 
medical evidence is in equipoise as to whether his current 
bilateral hearing loss is related to service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
bilateral hearing loss was incurred in active military 
service. 38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

The Court has held that a notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In addition, the Court held that a notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must accomplish the following: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id.

Given the favorable disposition of the issue decided below-
granting of service connection for bilateral hearing loss-
the Board notes that any possible deficiencies in the duty to 
notify and to assist with respect to the current appellate 
review of the claim constitute harmless error and will not 
prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993). 

II.  Factual Background

Service medical records include the report of an October 1960 
medical examination at discharge.  Audiometric testing 
conducted at this examination revealed pure tone thresholds 
of 0, 0, 0, -5, 5, and 35 decibels in his right ear, and of 
5, 0, 0, 0, 10, and 15 decibels in his left ear, at 500, 
1,000, 2,000, 3,000, 4,000, and 6000 Hertz, respectively.  

Post service, in the veteran's April 2003 statement in which 
he made his claim for service connection, he stated in effect 
that during service he worked without hearing protection 
around airfields with airplanes landing and taking off, and 
that when discharged he was informed that he had a slight 
hearing loss.  He stated that he also had ringing in both 
ears since service in the Air Force and, that since service, 
his hearing had worsened and he continued to have ringing in 
both ears.  In a statement received in May 2003, he added 
that he had his hearing tested at work about five years 
earlier and was told that he had some hearing loss; but that 
these records were not available.

The report of a June 2003 VA examination shows that the 
audiologist reviewed the claims file.  The veteran reported 
complaints of hearing loss and tinnitus, and that his most 
difficult situation was understanding what people said.  The 
veteran reported a history of extensive noise exposure while 
in service, primarily from jet plane engines.  He reported 
that he had limited noise exposure after service, which was 
primarily from some factory work for a couple of years.  The 
veteran reported that for the most recent 20 years he had 
worked in a quiet office.  He indicated that the tinnitus 
began while in service, and that it was constant and 
bilateral, and seemed worse on the left.

The report includes findings of audiometric testing.  The 
audiometric testing conducted at this examination revealed 
pure tone thresholds of 30, 25, 25, 20, and 40 decibels in 
his right ear, and of 15, 10, 15, 25, and 55 decibels in his 
left ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  Speech audiometry revealed speech recognition 
ability on the Maryland CNC word list of 90 percent in the 
right ear, and 92 percent in the left ear.

After examination, the report concluded with a diagnosis of 
right ear mild loss at 4000 Hertz, normal tympanogram; left 
ear moderate loss at 4000 Hertz, normal tympanogram; and 
speech understanding normal bilaterally.

The examiner noted that the claims file was reviewed, and 
that the veteran had normal audiometric thresholds on 
discharge examination.  The examiner concluded with an 
opinion that "it is not as likely as not that" the 
veteran's hearing loss was related to noise while in service.  
The examiner also opined that it was as likely as not that 
the veteran's tinnitus is related to noise exposure while in 
service.

During his May 2004 Board hearing, the veteran testified that 
during service he was exposed to a lot of noise on the flight 
line, primarily from jet planes.  He worked around jet planes 
for about three years in service.  He was not provided with 
any kind of ear protection at that time.  He was issued 
earplugs that were not very effective and were seldom worn.  
He testified that there were times when he could not hear any 
loud or high tone notes.  There was one incident when he 
experienced a sharp ringing and he went to the medical area 
where he was told that they could not see a problem and that 
the ringing would go away.  He testified that it did.  The 
veteran testified further about any noise exposure after 
service.  He testified that a noticeable hearing loss was 
first noticed during tests five years after service.  
Subsequently he worked in factory work and had ear 
protection.

III.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  Moreover, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, either though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2005).

The Board notes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2005).

VA audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO) units.  In 
this case, at the time of a service audiometric examination 
in October 1960, after conversion of the data to the current 
ISO (ANSI) values, the data shows that elevated pure tone air 
conduction thresholds were present at 8000 Hertz in each of 
the veteran's ears.  After converting to the current ISO 
(ANSI) values, the October 1960 audiometric testing revealed 
pure tone thresholds of 15, 10, 10, 5, 10, and 45 decibels in 
his right ear, and of 20, 10, 10, 10, 15, and 45 decibels in 
his left ear, at 500, 1,000, 2,000, 3,000, 4,000, and 6000 
Hertz, respectively.  

Those elevated pure tone thresholds are beyond the range of 
normal hearing, and indicate some degree of hearing loss.  
Current Medical Diagnosis and Treatment 110-11 (Stephen A. 
Schroeder et. al. eds., 1988) as cited in Hensley v. Brown, 5 
Vet. App. 155 (1993) ("the threshold for normal hearing is 
from 0 to 20 [decibels], and higher threshold levels indicate 
some degree of hearing loss").

The Board notes that VA audiometric examination in June 2003 
revealed present "hearing loss disability" as defined by the 
provisions of 38 C.F.R. § 3.385 (2005).  

The Board observes that, based on the evidence of record 
including the credible testimony given by the veteran, he 
apparently spent a good part of his military career working 
in proximity to jet aircraft taking off and landing, a 
setting in which, presumably, he was exposed to considerable 
acoustic trauma, without ear protection.  

The Board has taken into consideration the opinion provided 
in June 2003 by a VA examiner to the effect that the 
veteran's hearing loss did not, in fact, have its origin 
during his period of active service.  But, that opinion 
appears to have been based in large part on the examiner's 
determination that audiometric thresholds were normal at the 
time of the veteran's service separation examination in 
October 1960.  

However, for audiometric examinations conducted by a service 
department prior to October 31, 1967, it is imperative to 
convert ASA units to ISO (ANSI) units prior to a 
determination regarding the existence of hearing loss.  
Evidently, based on the evidence of record, it appears that 
the VA examiner did not perform this conversion.  As is clear 
from the above, once the conversion to ISO (ANSI) units is 
performed, the existence of "some degree of hearing loss" in 
service is shown for both ears.  Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993).  In this regard, the Board notes that 
at the time of the June 2003 VA examination opinion with 
respect to hearing loss, the examiner also opined that the 
veteran's bilateral tinnitus was related to his period of 
active service.  

Here, giving the veteran the benefit of the doubt, and 
notwithstanding the opinion given in June 2003, the Board 
finds the evidence to be in equipoise.  Under such 
circumstances, with the resolution of all reasonable doubt in 
the veteran's favor, and without ascribing error to the 
action by the RO, the Board concludes that service connection 
for bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted. 




____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


